DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 8/19/2021, with respect to independent claims 1 and 9 have been fully considered and are persuasive.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 was filed after the mailing date of the Notice of Allowance on 10/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Taylor on 10/15/2021.
The application has been amended as follows:  	Claim 1, line 14 has been amended as follows (bolded for emphasis): 	configured to be selectively connected to each tip of the plurality of tips

	Claim 3, lines 8-11 have been amended as follows (bolded for emphasis): 	.

Claim 5, line 1 has been amended as follows (bolded for emphasis): 	wherein each tip of the [[a]] plurality

Claim 9, line 22 has been amended as follows (bolded for emphasis): 	end, wherein the distal end is configured to be selectively connected to each tip of the plurality of 
Claim 14, lines 6-9 have been amended as follows (bolded for emphasis): 	.

Claim 31, line 1 has been amended as follows (bolded for emphasis): 	wherein each tip of the plurality of selectable tips is

Allowable Subject Matter
Claims 1-5, 7-14, 24-25, 28-29, and 31 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is US Patent 1,496,126 A to Livingstone. In particular, Livingstone discloses a system for irrigation of a selected location provided with a container, a manual pump system, a first one-way valve, a container tubing, a tip, a tubing, and a second one-way valve. However, Livingstone fails to teach, disclose or render obvious “a plurality of selectable tips, each tip having an opening to deliver a selected pressure spray of the liquid to a surface” or “a bendable support structure formed of a material different than the tubing, but fixed to and within the distal end of the tubing adjacent a one tip of the plurality of selectable tips connected to the tubing that is configured to be bent to support and hold the tubing in a selected shape, such as a radius or angle, at the one tip to assist in positioning the one tip at the selected location” in addition to other limitations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HONG-VAN N TRINH/Examiner, Art Unit 3783      

/BRANDY S LEE/Primary Examiner, Art Unit 3783